DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Previously Identified Allowable Subject Matter
The indicated allowability of former dependent claim 4 is withdrawn in view of the newly discovered references to United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. and Applicant’s claim amendments entered March 17, 2021.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”).  The PubChem compound summary of calcium carbonate is an evidentiary reference (copy provided herewith).

Referring to Applicant’s independent claim 1, Hayashi teaches an abrasive composition (See Abstract; par. [0029]; FIG. 1; the eraser of Hayashi is equivalent to Applicant’s claim term “an abrasive composition”) comprising a sponge substrate (pars. [0043-44], [0047-48]) having a plurality of calcium carbonate particles dispersed therein (pars. [0050], [0054]; an additive agent such as calcium carbonate of Hayashi is impregnated within and absorbed by the sponge substrate); wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate (pars. [0050], [0054]); wherein the sponge substrate is characterized by a void MPEP 2144.05 [R-10.2019] (I) The teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the plurality of calcium carbonate particles” is inherent within and/or obvious in light of the teachings of Hayashi.  As calcium carbonate is a known abrasive material, and the substrate material alone exhibits and possesses a measurable abrasiveness as is known to a person having ordinary skill in the art before the effective filing date of the present application, the substrate material combined with calcium carbonate as taught by Hayashi (pars. [0050], [0054]) must exhibit and possess a measureable abrasiveness that is greater than the measurable abrasiveness of the substrate material alone.  For this reason, the teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the plurality of calcium carbonate particles” is inherent within and/or obvious in light of the teachings of Hayashi.

Referring to Applicant’s claim 2, Hayashi teaches at least a portion of the calcium carbonate particles are bonded to the sponge substrate via a physical bond, such as 

Referring to Applicant’s claim 5, the evidentiary reference of PubChem provides evidence calcium carbonate in powder form either comprise calcite or aragonite (See page 9 of the PubChem evidentiary reference) and exhibits a Mohs hardness of 3.0 for calcite and 3.5-4.0 for aragonite (See page 15 of the PubChem evidentiary reference). Given the PubChem evidentiary reference, the calcium carbonate particles of Hayashi either comprise calcite or aragonite and exhibit a Mohs hardness of 3.0 to 4.0 (See pages 9 and 15 of the PubChem evidentiary reference).

Referring to Applicant’s claim 7, Hayashi teaches the plurality of calcium carbonate particles is present in an exemplary amount of 17 wt.% based on the total weight of the abrasive composition (pars. [0075-84]; as calcium carbonate is present in an amount of 17 parts by weight of the exemplary base material, and the total parts by weight of all the exemplary constituents equal 100 parts, calcium carbonate is present in an exemplary amount of 17 wt.%).  The amount of calcium carbonate present in weight percentage taught by Hayashi renders obvious Applicant’s claimed range.  The amount of calcium carbonate present in weight percentage taught by Hayashi lies within Applicant’s claimed range of “equal to or greater than about 5 wt.%, based on the total weight of the abrasive composition”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Hayashi teaches an article formed from the abrasive composition of claim 1 (See Abstract; par. [0029], [0032], [0041], [0043-44], [0047-48], [0050], [0054]).

Referring to Applicant’s claim 9, Hayashi teaches the article is a sponge (pars. [0043-44], [0047-48]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”) as applied to claim 1 above, and further in view of WO 96/35011 A1 to Minnesota Mining and Manufacturing Company (“3M”) (copy provided in prior Official action).

Referring to Applicant’s claim 6, although Hayashi teaches an abrasive composition comprising a sponge substrate having a plurality of calcium carbonate particles dispersed therein (See Abstract; pars. [0029], [0043-44], [0047-48], [0050], [0054]; FIG. 1 of Hayashi), Hayashi does not teach the plurality of calcium carbonate particles is characterized by “a particle size of equal to or greater than about 100 nm” according to Applicant’s claim language.
However, 3M teaches lofty, low density nonwoven pads and a process for the manufacture of such pads (See Abstract of 3M).  In particular, 3M teaches lofty, low density nonwoven pads which can be easily and economically manufactured and which are suitable for a variety of uses, such as hand-held kitchen scouring pads, e.g., "hand pads") (page 3, ll. 1-4; page 6, ll. 3-4; FIG. 1 of 3M).  3M teaches the fibers of the nonwoven pads preferably comprise an extruded thermoplastic polymer or a combination of two or more such polymers and may .

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/061386 A1 to Imerys Pigments, Inc. (hereinafter “Imerys”) (copy included herewith) in view of United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”).

Referring to Applicant’s independent claim 10, Imerys teaches a method of making an abrasive composition (See Abstract of Imerys) comprising: (a) contacting a calcium source, a carbonate source, water, and a substrate to form a reactant mixture (pars. [004], [017], [019-20], [025], [027], [032]; the fibrous substrate of Imerys is equivalent to Applicant’s claim term “a substrate”); and (b) allowing at least a portion of the reactant mixture to react and form a plurality of calcium carbonate particles in the presence of the substrate, thereby producing an abrasive composition (pars. [004], [017], [019-20], [025], [027], [032] of Imerys).
Although Imerys teaches producing an abrasive composition comprising a fibrous substrate (pars. [004], [017], [019-20], [025], [027], [032] of Imerys), Imerys does not teach explicitly the “wherein the sponge substrate is characterized by a porosity of equal to or greater than about 5 vol.%, based on the total volume of the sponge substrate; wherein the sponge substrate comprises an open cell structure; wherein the sponge substrate comprises a natural sponge, a synthetic sponge, a polymeric sponge, a polyurethane sponge, a polyester sponge, or combinations thereof” and the abrasive composition comprises “wherein the abrasive 
However, Hayashi teaches an abrasive composition (See Abstract; par. [0029]; FIG. 1; the eraser of Hayashi is equivalent to Applicant’s claim term “an abrasive composition”) comprising a sponge substrate (pars. [0043-44], [0047-48]) having a plurality of calcium carbonate particles dispersed therein (pars. [0050], [0054]; an additive agent such as calcium carbonate of Hayashi is impregnated within and absorbed by the sponge substrate); wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate (pars. [0050], [0054]); wherein the sponge substrate is characterized by a void rate or pore rate, that is, porosity, of not less than 60 vol.%, based on the total volume of the sponge substrate (pars. [0032], [0043-44]); wherein the sponge substrate comprises an open cell structure (pars. [0029], [0041], [0043-44], [0047]); wherein the sponge substrate comprises a natural sponge (par. [0048]), a synthetic sponge (par. [0048]), a polymeric sponge (par. [0048]), a polyester sponge (par. [0048]). There is a reasonable expectation the fibrous substrate of Imerys can be substituted with the sponge substrate taught by Hayashi.  Both Imerys and Hayashi teach the substrate materials include thermoplastic polymers fabricated into fibers (page 3, ll. 19-21; page 7, l. 29 – page 8, l. 6 of Imerys; pars. [0047-48] of Hayashi) and Hayashi teaches further said thermoplastic polymer fabricated fibers are equivalent to sponge materials (par. [0048] of Hayashi).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Imerys and adopt the sponge material taught by Hayashi.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Hayashi teaches the equivalence of MPEP 2144.06 [R-08.2012] (II) and 2144.07 [R-08.2012]  The porosity amount taught by Imerys as modified by Hayashi renders obvious Applicant’s claimed range.  The porosity amount taught by Imerys as modified by Hayashi lies within Applicant’s claimed range of “of equal to or greater than about 5 vol.%, based on the total volume of the sponge substrate”. MPEP 2144.05 [R-10.2019] (I) The teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the plurality of calcium carbonate particles” is inherent within and/or obvious in light of the teachings of Imerys as modified by Hayashi.  As calcium carbonate is a known abrasive material, and the substrate material alone exhibits and possesses a measurable abrasiveness as is known to a person having ordinary skill in the art before the effective filing date of the present application, the substrate material combined with calcium carbonate as taught by Imerys as modified by Hayashi (pars. [0050], [0054] of Hayashi) must exhibit and possess a measureable abrasiveness that is greater than the measurable abrasiveness of the substrate material alone.  For this reason, the teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the plurality of calcium carbonate particles” is inherent within and/or obvious in light of the teachings of Imerys as modified by Hayashi.

Referring to Applicant’s claim 11, Imerys as modified by Hayashi teaches the calcium source comprises calcium hydroxide (Ca(OH)2) (par. [017] of Imerys).

Referring to Applicant’s claim 12, Imerys as modified by Hayashi teaches the carbonate source comprises carbon dioxide (CO2) (par. [020] of Imerys).

Referring to Applicant’s claim 13, Imerys as modified by Hayashi teaches the method further comprises heating the reactant mixture to a temperature of from 0 °C to 100 °C (par. [019] of Imerys).  The temperature range taught by Imerys as modified by Hayashi renders obvious Applicant’s claimed temperature range.  The temperature range taught by Imerys as modified by Hayashi encompasses entirely Applicant’s claimed temperature range of “about 30 °C to about 95 °C.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Imerys as modified by Hayashi teaches the method further comprises heating the reactant mixture to a temperature of from 0 °C to 100 °C (par. [019] of Imerys), wherein at least a portion of the plurality of calcium carbonate particles comprises aragonite (par. [025] of Imerys).  The temperature range taught by Imerys as modified by Hayashi renders obvious Applicant’s claimed temperature range.  The temperature range taught by Imerys as modified by Hayashi overlaps Applicant’s claimed temperature range of “equal to or greater than about 70 °C.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Imerys as modified by Hayashi teaches the method further comprises agitating the reactant mixture; wherein agitating comprises blending (par. [060] of Imerys), mixing (par. [049] of Imerys), gas bubbling (par. [020] of Imerys), pumping (par. [051] of Imerys).

Referring to Applicant’s claim 16, Imerys as modified by Hayashi teaches at least a portion of the calcium carbonate particles form by calcium carbonate crystal nucleation and growth on a surface of the sponge substrate (pars. [015], [077] of Imerys).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0361322 A1 (hereinafter “Fu”) in view of United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”).

Referring to Applicant’s independent claim 17, Fu teaches a method of servicing a wellbore in a subterranean formation (See Abstract of Fu) comprising: (i) preparing a wellbore servicing fluid (WSF) comprising a base fluid and an abrasive composition (pars. [0040], [0044]; the base fluid containing rigid fibers, flexible fibers and solid plugging particles, e.g. calcium carbonate, of Fu is equivalent to Applicant’s claimed “wellbore servicing fluid”); (ii) placing the WSF in the wellbore and/or subterranean formation (par. [0044] of Fu); and (iii) allowing at least a portion of the abrasive composition to abrade a material on a surface in the wellbore and/or subterranean formation (par. [0044] of Fu). As the solid plugging particles of Fu comprise calcium carbonate (par. [0040] of Fu), the resultant base fluid containing rigid fibers, flexible fibers and solid plugging particles exhibits and possesses abrasive qualities and is capable of “abrad[ing] a material on a surface in the wellbore” according to Applicant’s claim language.
	Although Fu teaches the wellbore servicing fluid comprises a base fluid and an abrasive composition, Fu does not teach explicitly the abrasive composition comprises “wherein the abrasive composition comprises a substrate selected from the group consisting of a fibrous 
However, Hayashi teaches an abrasive composition (See Abstract; par. [0029]; FIG. 1; the eraser of Hayashi is equivalent to Applicant’s claim term “an abrasive composition”) comprising a sponge substrate (pars. [0043-44], [0047-48]) having a plurality of calcium carbonate particles dispersed therein (pars. [0050], [0054]; an additive agent such as calcium carbonate of Hayashi is impregnated within and absorbed by the sponge substrate); wherein at least a portion of the plurality of calcium carbonate particles contact the sponge substrate (pars. [0050], [0054]); wherein the sponge substrate is characterized by a void rate or pore rate, that is, porosity, of not less than 60 vol.%, based on the total volume of the sponge substrate (pars. [0032], [0043-44]); wherein the sponge substrate comprises an open cell structure (pars. [0029], [0041], [0043-44], [0047]); wherein the sponge substrate comprises a natural sponge (par. [0048]), a synthetic sponge (par. [0048]), a polymeric sponge (par. [0048]), a polyester sponge (par. [0048]). There is a reasonable expectation the rigid and flexible fibers of Fu can be substituted with the sponge material taught by Hayashi.  Just as Fu teaches fibers may also comprise degradable polymers, including polylactic acid (PLA), polyglycolic acid (PGA), MPEP 2144.06 [R-08.2012] (II) and 2144.07 [R-08.2012] The porosity amount taught by Fu as modified by Hayashi renders obvious Applicant’s claimed range.  The porosity amount taught by Fu as modified by Hayashi lies within Applicant’s claimed range of “of equal to or greater than about 5 vol.%, based on the total volume of the sponge substrate”. MPEP 2144.05 [R-10.2019] (I) The teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the plurality of calcium carbonate particles” is inherent within and/or obvious in light of the teachings of Fu as modified by Hayashi.  As calcium carbonate is a known abrasive material, and the substrate material alone exhibits and possesses a measurable abrasiveness as is known to a person having ordinary skill in the art before the effective filing date of the present application, the substrate material combined with calcium carbonate as taught by Fu as modified by Hayashi (pars. [0050], [0054] of Hayashi) must exhibit and possess a measureable abrasiveness that is greater than the measurable abrasiveness of the substrate material alone.  For this reason, the teaching “the abrasive composition is characterized by an abrasiveness that is greater than the abrasiveness of the sponge substrate in the absence of the 

Referring to Applicant’s claim 18, Fu as modified by Hayashi teaches the WSF comprises a drilling fluid (par. [0019] of Fu).

Referring to Applicant’s claim 19, Fu as modified by Hayashi teaches the surface in the wellbore and/or subterranean formation comprises a subterranean formation surface (pars. [0012], [0044] of Fu).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0361322 A1 (hereinafter “Fu”) in view of United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. (hereinafter “Hayashi”) as applied to claim 17 above, and further in view of CN 108453627 A to Sinopec Shengli Oilfield Company (hereinafter “Sinopec”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s claim 20, Fu as modified by Hayashi does not teach explicitly the method of servicing a wellbore in a subterranean formation further comprises the steps of “recovering at least a portion of the abrasive composition from the wellbore and/or subterranean formation and recycling at least a portion of the recovered abrasive composition to (i) preparing the WSF comprising a base fluid and an abrasive composition” according to Applicant’s claim language.


Response to Arguments
Applicant’s claim amendments, see Amendments and Response to Office Action dated December 22, 2020, filed March 17, 2021, with respect to the rejection of claims 1-3 and 5-9 under 35 USC 103; the rejection of claims 10-16 under 35 USC 103; the rejection of claims 17-19 under 35 USC 103; and, the rejection of claim 20 under 35 USC 103 have distinguished the claimed invention over the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of United States Pre-Grant Patent Application Publication No. 2007/0065654 A1 to Hayashi et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731